 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-04-00020-01-PHX-SRB
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Angel Flores,
13                           Defendant.
14            A detention hearing on the Petition on Supervised Release was held on January 10,
15   2019.
16            The Court Finds that the Defendant has failed to sustain his burden of proof by clear
17   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is not a
18   danger to the community. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
19            IT IS ORDERED that the Defendant shall be detained pending further order of the
20   court.
21            Dated this 10th day of January, 2019.
22
23
24
                                                                 Honorable John Z. Boyle
25                                                               United States Magistrate Judge
26
27
28
